Citation Nr: 1018143	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
knee disorder.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had certified active service from May 1969 to May 
1972 and from June 2006 to June 2007.  The Veteran had 
additional duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the Veteran's claims of entitlement to 
service connection for a back disorder and bilateral hearing 
loss disability and denied service connection for both 
posttraumatic stress disorder (PTSD) and a bilateral knee 
disorder.  In November 2007, the Board determined that new 
and material evidence had been received to reopen the 
Veteran's claims of entitlement to service connection for 
both a low back disorder and hearing loss and remanded the 
issues of service connection for a low back disorder, PTSD, a 
bilateral knee disorder, and bilateral hearing loss 
disability to the RO for additional action.  

In March 2010, the AMC granted service connection for both 
PTSD and lumbar spine degenerative disc disease and 
effectuated the awards as of February 14, 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its November 2007 Remand instructions, the Board directed:

4.  Contact the appropriate service 
department/agency and request a report 
that lists the dates of each period of 
active duty for training, and every 
period of inactive duty for training, 
from May 1972 to the termination of the 
veteran's Army Reserve commitment.  
A review of the claims files does not reflect that the 
requested action was undertaken.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that it verify the 
Veteran's periods of active duty, active 
duty for training, and inactive duty for 
training (by day, month and year) with 
the Army Reserve.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for 
both a chronic bilateral knee disorder 
and chronic bilateral hearing loss 
disability.  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

